Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 1 of 14 - Page ID#: 216



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

  TRACY ANN CLEMANS,                     )
                                         )
        Plaintiff,                       )
                                         )                 Case No.
  v.                                     )           5:18-cv-481-JMH-MAS
                                         )
  NATIONAL STAFFING SOLUTIONS,           )                MEMORANDUM
  INC.,                                  )            OPINION AND ORDER
                                         )
        Defendant.                       )

                                ***
       The United States Court of Appeals for the Sixth Circuit

 recently reminded courts and litigants that “not every broken

 promise occasions a legal remedy.” Bisig v. Time Warner Cable,

 Inc., 940 F.3d 205, 208 (6th Cir. 2019). That premise certainly

 rings true in the context of an at-will employee’s claim of

 promissory estoppel. Kentucky’s adherence to the at-will doctrine

 dispels of the idea that an employee who could be fired at any

 moment might reasonably rely to her detriment on a promise of

 future employment.

       Disagreeing with this premise, Plaintiff Tracy Ann Clemans

 filed a motion to alter, amend, or vacate the judgment entered in

 this case on November 22, 2019. [DE 28]. Clemans argues that (1)

 the Court erred in holding that Kentucky law does not recognize

 promissory estoppel claims in the context of at-will employment,

 and, in the same vein, that (2) the Court committed clear error by

 disregarding the Kentucky Supreme Court’s ruling in United Parcel
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 2 of 14 - Page ID#: 217



 Service     Co.   v.   Rickert.    [Id.].    Defendant     National      Staffing

 Solutions,     Inc.,   (“National     Staffing”)       responded   to    Clemans’

 motion [DE 31] and Clemans replied [DE 32], making the motion ripe

 for review. For the reasons set forth below, Clemans’ motion for

 reconsideration will be DENIED.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

         The parties do not dispute the Court’s statement of facts in

 the case. Thus, the posture of the case is only briefly summarized

 here.

         Clemans, a clinical psychologist, was contacted by National

 Staffing about an open position at the Louisville Veterans Affairs

 office. [DE 1-1 at 5]. At the time, she worked at the Little Sandy

 Correctional Complex in Sandy Hook, Kentucky. [Id. at 3]. She was

 eligible for permanent licensing, but had not completed board exams

 necessary for that level of certification. [Id.]. She provided

 this     information    to   National       Staffing     during    her    hiring,

 indicating that she would still need periodic supervision and

 consultations from a permanently licensed psychologist. [Id. at

 5].

         On March 24, 2017, Clemans and National Staffing entered into

 a “staffing employment understanding” agreement. [Id. at 14]. She

 would sign a nearly identical agreement in September 2017 that

 only changed her compensation. [Id. at 16]. She was initially told

 she would start working at the facility on September 16, 2017, but

                                         2
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 3 of 14 - Page ID#: 218



 that date was delayed until October 2, 2017. [Id. at 7]. Clemans

 terminated her employment at Little Sandy and started preparing

 for her new job.

       The day before her supposed start date, October 1, 2017,

 National Staffing told Clemans the employment agreement had been

 terminated.     [Id.].    National    Staffing    would,   ten    days   later,

 indicate that her lack of a permanent license led the company to

 terminate her employment agreement. [Id. at 18].

       Clemans sued National Staffing in Fayette County Circuit

 Court in June 2018. [DE 1]. She claimed that the written employment

 agreement was already binding and fully enforceable, and that the

 company’s     stated     grounds     for   repudiation     were    false    and

 pretextual. [DE 20 at 4]. Specifically, Clemans claimed that the

 Veterans Affairs’ published qualifications did not prohibit the

 type of licensing that National Staffing chose to fire her over.

 She alleged breach of contract and promissory estoppel. The case

 was removed to federal court based on diversity, and the Court

 granted a former party’s motion to dismiss. [DE 11]. National

 Staffing then filed a motion for judgment on the pleadings pursuant

 to Federal Rule of Civil Procedure 12(c). [DE 17].

       This Court, on November 22, 2019, entered a Memorandum Opinion

 and Order and a Judgment granting National Staffing’s motion,

 dismissing the case in its entirety. [DEs 26, 27]. The Court held

 that Clemans did not have a cognizable claim for breach of contract

                                        3
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 4 of 14 - Page ID#: 219



 under Kentucky law because the hiring agreement was for nothing

 more than at-will employment. [DE 26 at 7]. It also held that at-

 will employees may not assert a promissory estoppel claim against

 an employer when the only promise alleged is the employment itself.

 [Id. at 8].

        Clemans   timely     filed     this   motion   to    alter    the    Court’s

 judgment. [DE 28].

                                  II. LEGAL STANDARD

        The Court evaluates a motion to reconsider a final order

 or judgment as         a motion to alter or        amend    a judgment pursuant

 to Federal Rule of Civil Procedure 59(e). See Keith v. Bobby, 618

 F.3d 594, 598 (6th Cir. 2010) (citing Intera Corp. v. Henderson,

 428 F.3d 605, 611 (6th Cir. 2005)); Lonardo v. Travelers Indem.

 Co., 706 F. Supp. 2d 766, 808 (N.D. Ohio 2010). Rule 59(e) permits

 a party to file a motion to alter or amend a judgment within 28

 days    after    the     entry    thereof.    “A    court   may     grant     a Rule

 59(e) motion to alter or amend if there is: (1) a clear error of

 law; (2) newly discovered evidence; (3) an intervening change in

 controlling      law;      or      (4)   a   need     to     prevent        manifest

 injustice.” Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir.

 2005). “[A] Rule 59(e) motion cannot be used to ‘relitigate old

 matters, or to raise arguments ... that could have been raised

 prior to the entry of judgment,’ or ‘to re-argue a case.’” J.B.F.

 by and through Stivers v. Ky. Dep’t of Educ., 690 F. App'x 906,

                                          4
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 5 of 14 - Page ID#: 220



 906-7 (6th Cir. 2017)(quoting Exxon Shipping Co. v. Baker, 554

 U.S. 471, 485 n. 5 (2008); Sault Ste. Marie Tribe of Chippewa

 Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)).

                                 III. ANALYSIS

       Clemans does not argue that the Court erred in holding that

 her breach of contract claim failed as a matter of law. She only

 debates the Court’s interpretation and application of Kentucky law

 regarding promissory estoppel.

       In Kentucky, the four elements of a promissory estoppel claim

 are “(1) a promise; (2) which the promisor should reasonably expect

 to induce action or forbearance on the part of the promise[e]; (3)

 which does induce such action or forbearance; and (4) injustice

 can be avoided only by enforcement of the promise.” See Bergman v.

 Baptist Healthcare Sys., Inc., 344 F.Supp.2d 998, 1003 (W.D. Ky.

 2004). As will be discussed below, Kentucky courts have long

 indicated, and the Sixth Circuit has held, that the plaintiff’s

 reliance on the promise must be reasonable.




                                        5
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 6 of 14 - Page ID#: 221



       The November opinion began by explaining that Clemans’ job at

 the Veterans Affairs office in Louisville would have been at-will.1

 The Court cited to Kentucky and federal cases interpreting the

 Commonwealth’s at-will doctrine as a bar to claims of promissory

 estoppel. [Id. at 9]. The Court concluded by stating:

       At any point, and for any reason, National Staffing could
       decide it no longer wished to employ Clemans and would
       not have to provide any cause under Kentucky’s at-will
       employment doctrine. Thus, no promise existed upon which
       Clemans could have reasonably relied. … Clemans cannot
       admit to the at-will status of her agreement, but also
       argue that she reasonably relied on a promise of firm
       employment.

 [Id. at 10].

       The Court, in a footnote, dismissed Clemans’ reliance on a

 Kentucky case titled United Parcel Service v. Rickert. [Id. at 9

 n. 2]. The Court noted that the plaintiff in Rickert, unlike

 Clemans, demonstrated that the defendant company made fraudulent

 oral promises to pilots of full-time, definite employment if they

 kept working for the company. [Id. (citing United Parcel Service




 1 “Clemans does not contest NSS’s arguments that, absent a
 contractual provision to the contrary, employment in Kentucky is
 generally terminable at will and, therefore, employers are
 permitted to terminate at-will employees for any reason that is
 not illegal or in violation of public policy. However, Clemans is
 unaware of any opinion of the Supreme Court of Kentucky or the
 Court of Appeals of Kentucky holding that the doctrine of at-will
 employment bars an employee’s claim for breach of prospective
 employment.” [DE 20 at 11]. Clemans’ entire argument focused on
 promissory estoppel in the context of at-will employment, never
 arguing that the parties’ employment negotiations were anything
 more than that.
                                        6
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 7 of 14 - Page ID#: 222



 v. Rickert, 996 S.W.2d 464, 467 (Ky. 1999))]. The Rickert decision,

 the Order explained, has been significantly limited by Kentucky

 courts ever since.

        Even though courts interpreting and applying Kentucky law

 have flat-out stated that promissory estoppel is inapplicable

 where the employee is at-will, Clemans argues that the Court erred

 in holding so. What she misses, though, is the fact that even if

 these claims are not completely barred, they will never meet the

 blackletter requirements of promissory estoppel because it is

 patently unreasonable to rely on a promise of future employment

 that can be terminated at any time.

        Clemans begins her argument by pointing to Bisig v. Time

 Warner Cable, Inc., a case just published by the Sixth Circuit in

 October    2019,   for   the   argument     that   Kentucky   does   recognize

 promissory estoppel in the at-will employment context. [DE 28 at

 5 (citing 940 F.3d 205(6th Cir. 2019))]. In Bisig, the plaintiffs

 were employed by Insight Communications when the company was

 acquired by Time Warner. 940 F.3d at 209. Plaintiffs claimed that

 Time    Warner     induced     them    to    stay    despite     “troublesome

 developments” at the company by orally promising them better pay

 and continuous employment. Id. Time Warner broke that promise.

 Plaintiffs had also electronically acknowledged several at-will

 employment disclaimers. The district court, like the Court here,

 pointed to Sixth Circuit precedent holding that an employee’s at-

                                        7
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 8 of 14 - Page ID#: 223



 will status precludes her promissory estoppel claim under Kentucky

 law. Bisig v. Time Warner Cable, Inc., No. 3:14-cv-36-DJH-DW, 2018

 WL 1476679, *11 (W.D. Ky. 2018)(internal citations omitted).

        The Sixth Circuit, aiming to “clarify some confusion within

 our circuit” about whether reasonable reliance is a required

 element    of    promissory    estoppel,     held    that   “the   promisee’s

 reliance—the ‘action or forbearance’—must be ‘reasonabl[e].’” Id.

 (citing Restatement (Second) of Contracts § 90(1)). In applying

 the reasonable reliance element to the facts of the case, the Sixth

 Circuit noted that the at-will disclaimer in the case ultimately

 made any reliance on an oral promise unreasonable. Id. at 213,

 216.

        Clemans essentially argues that the Sixth Circuit in Bisig

 implicitly      acknowledges    the   viability     of   promissory   estoppel

 claims in the context of future employment. But this argument is

 irrelevant: this Court explicitly explained that, for the same

 reasons outlined by the Court in Bisig, Clemans’ claim failed

 because it is patently unreasonable to rely on a “promise” of

 future at-will employment.

        But Clemans tries to frame the case in a different light. She

 argues that the “agreements presented to Clemans by [National

 Staffing] include” no at-will employment disclaimers. [DE 28 at

 3]. Essentially, at this juncture, she states the agreements do

 not include the phrase “at will,” and thus, this case falls outside

                                        8
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 9 of 14 - Page ID#: 224



 of Bisig’s facts and argues that quitting her prior job to take

 the position is enough to prove reasonable reliance. But as

 National Staffing stated in its response, the Bisig court did not

 hold   that    written   disclaimers       must   be   present   to   eliminate

 reasonable reliance, defeating a claim of promissory estoppel. [DE

 31 at 5].     As previously indicated by the Court, and acknowledged

 by Clemans, Kentucky employment agreements are presumptively at-

 will and can be terminated at any time.2 The Sixth Circuit’s

 decision did not turn on whether a “disclaimer” existed, but

 whether the employees were at-will. The Court will not, especially

 at this juncture, entertain an assertion from Clemans that because

 the contract did not state that the agreement was at-will, it must

 be for something more. That contention is entirely contrary to

 well-settled Kentucky law.

        Because the Sixth Circuit in Bisig focused on the question of

 the    “reasonable    reliance”     prong    of   promissory     estoppel,   it

 affirmed the district court’s decision without directly address

 its conclusion that promissory estoppel claims may never lie for

 the termination of at-will employment. The district court cited to


 2 “In Kentucky, at-will employees may be discharged ‘for good
 cause, for no cause, or for a cause that some might view as morally
 indefensible.’” Bisig, 940 F.3d at 211 (quoting Firestone Tire &
 Rubber Co. v. Meadows, 666 S.W.2d 730, 731 (Ky. 1983)(other
 internal citations omitted)). Kentucky law is clear that, in
 absence of a clear contractual provision, employment in Kentucky
 is terminable at will. See Shah v. Am. Synthetic Rubber Corp., 655
 S.W.2d 489, 492 (Ky. 1983).
                                        9
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 10 of 14 - Page ID#: 225



  the same cases this Court examined in its November opinion. See

  Jackson v. JH Hunt Transport, Inc., 384 S.W.3d 177, 185 (Ky. Ct.

  App.    2012)(“as       an   at-will      employee,    [the     plaintiff]      had   no

  employment security to begin with.”); Harris v. Burger King Corp.,

  993 F.Supp.2d 677, 691 (W.D. Ky. 2014)(“An at-will employee can

  claim promissory estoppel only if she can show a specific promise

  of job security.”); McDonald v. Webasto Roof Sys., Inc., 570 F.

  App’x    474,     477    (6th      Cir.    2014)(plaintiff’s          at-will    status

  precludes his promissory estoppel claim). Because Bisig is in line

  with the Court’s holding and prior cases from the Sixth Circuit,

  as well as Kentucky state and federal district courts, it cannot

  be considered an “intervening change of controlling law” under

  Rule 59(e).

         Clemans also relies extensively, again, on a Kentucky Supreme

  Court case, United Parcel Service v. Rickert for her assertion

  that    Kentucky    allows      promissory       estoppel       claims    in    at-will

  employment agreements. She claims that the case “clearly and

  unequivocally ruled that proof of a ‘job promise’ of future

  indefinite employment made ‘with the intent to induce either action

  or forbearance on the part of’ the plaintiff would support a jury’s

  verdict on a claim of promissory estoppel. [DE 32 at 1 (emphasis

  added)].    She     cites     to    the     brief     portion    of     that    opinion

  specifically discussing promissory estoppel:



                                              10
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 11 of 14 - Page ID#: 226



        There was substantial evidence presented at trial that
        a job promise was made to Rickert and others by UPS with
        the intent to induce either action or forbearance on the
        part   of   the  pilots.   Rickert   testified   without
        contradiction that he relied on this promise and
        remained with the carrier during the transition. The
        standard of proof in a promissory estoppel claim is a
        preponderance of the evidence. Rickert met or exceeded
        that standard when he proved all the elements of fraud
        with clear and convincing evidence. The trial judge
        properly held that there was sufficient proof to
        instruct the jury on this cause of action.

  Rickert, 996 S.W.2d at 470 (internal citation omitted)(emphasis

  added).

        First, Clemans takes issue with the Court’s use of the phrase

  “equitable estoppel” in its brief discussion of the case, noting

  that it appears nowhere in the Rickert opinion. [DE 32 at 2].

  Equitable estoppel, as the Kentucky Supreme Court noted in Sawyer

  v. Mills, requires a fraudulent misrepresentation as to a material

  fact. 295 S.W.3d 79, 90 (Ky. 2009). The Sawyer court then noted,

  importantly, that while Rickert held that the statute of frauds is

  not a bar to fraud or a promissory estoppel claim based on the

  oral promise at issue in that case, the decision clearly and

  actually turned on “equitable estoppel (i.e. a claim of fraud).”

  Id. at 90. Although several cases following and applying Rickert,

  like Sawyer, have only done so in the context of the applicability

  of the statute of frauds, it can clearly be distinguished based on

  the fraudulent misrepresentations made by the defendant.




                                        11
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 12 of 14 - Page ID#: 227



        Next, Clemans broadens Rickert’s holding and argues that

  because there was a promise of employment, the case allows the

  claim to move forward. The           Bisig   court also disregarded the

  plaintiffs’ use of Rickert after they similarly argued that the

  case provides the “substantive rule of decision” in the matter.

  940 F.3d at 212. The Sixth Circuit stated that:

        [Rickert] merely illustrate[s] the uncontroversial
        principle that a plaintiff may sometimes establish
        reasonable reliance based on a defendant’s oral
        representations. None of those cases involved a
        disclaimer—let alone a disclaimer that conflicted with
        those representations.

  Id. Likewise, Clemans never argued that she received oral promises

  that conflicted with her at-will employment agreement.

        Courts applying and interpreting Rickert have come to the

  same conclusion. For example, in Clay v. City of Louisville Metro,

  the Court pointed out that the plaintiff in Rickert presented

  substantial evidence that a definite job promise was made. No.

  3:10-cv-371-CRS, 2011 WL 6141122, *2 (W.D. Ky. Dec. 9, 2011). In

  Clay, the plaintiff knew that her contract required approval of

  the Louisville Metro Council before it was finalized. Id. Likewise,

  Clemans knew, or should have known, that her employment was at-

  will and could be terminated at any time. She was never promised

  definite employment, because if she had been, it would not have

  been terminable at-will.




                                        12
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 13 of 14 - Page ID#: 228



        In another promissory estoppel case, the Kentucky Court of

  Appeals recognized the claim because there was an express agreement

  to employ the plaintiff for a specific period of time, taking it

  out of the context of the at-will doctrine. Brown v. Louisville

  Jefferson Cty. Redevelopment Auth., Inc., 301 S.W.3d 221 (Ky.App.

  2010)(”In light of the holdings set forth in Rickert and Shah, if

  a jury should believe [plaintiff’s] testimony that [defendant]

  knowingly induced Brown to forego another job opportunity by

  expressly agreeing to employ him for a specified period of time,”

  his promissory estoppel claim could move forward.).

        Clemans never argued that she received an oral or written

  promise contrary to her status as an at-will employee. It is

  understandable that, in a case where a plaintiff has been promised

  something more than at-will employment, and especially when that

  promise was given fraudulently for the purpose of inducing the

  plaintiff, an action for promissory estoppel may lie. That simply

  is not the case here. Clemans was provided with and signed an

  agreement that could be terminated at any time, for any reason

  under Kentucky law. To expand Rickert’s holding to encapsulate any

  “promise” of employment would be to rid of the at-will doctrine in

  its entirety. The Court again reiterates that it would be an absurd

  result to bar an employee’s claim for breach of contract the day

  she starts working because of the at-will doctrine, but allow her

  to pursue a promissory estoppel claim simply because she has not

                                        13
Case: 5:18-cv-00481-JMH-MAS Doc #: 33 Filed: 04/27/20 Page: 14 of 14 - Page ID#: 229



  begun to work yet. It is because of the underlying principle that

  Clemans could have been fired once she started work for any reason,

  that   makes   a   claim      that   her    reliance   on   that   promise   was

  detrimental and reasonable unpersuasive to Kentucky courts.

         Clemans has failed to demonstrate that the Court committed

  clear error in its interpretation of Rickert.

                                  IV. CONCLUSION

         After evaluating Clemans’ Rule 59(e) motion, the Court finds

  that she has failed to find an intervening change in the law or

  demonstrate     that    the     Court      committed   clear   error   in    its

  interpretation and application of Kentucky law.

         Accordingly, for the reasons stated herein, IT IS ORDERED

  that Plaintiff Tracy Ann Clemans’ motion to alter or amend the

  judgment in this case is hereby DENIED.

         This 27th day of April, 2020.




                                             14
